DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
[0034], line 14 starting with the words “be movably disposed” recites “wherein the needed defines a needle lumen” should be rewritten as “wherein the needle defines a needle lumen” as the examiner believes this is a typographical error.
[0063], line 3 – “exposed proximal dilator end 46” should be corrected to “exposed proximal dilator end 44” as examiner believes this is a typographical error.
[0063], second and third line from bottom of paragraph – “proximal attachment 20” should be rewritten as “proximal attachment 22” as examiner believes this is a typographical error.
[0088], line 3 “For example, hug 114” should be rewritten as “For example, hub 114” as the examiner believes this is a typographical error.
Appropriate correction is required.
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:
Claim 17, lines 16-17 – “wherein the needed defines a needle lumen” the word needle has been misspelled and should be rewritten as “wherein the needle defines a needle lumen”.
Claim 19, line 2 “is configured to connected” should be rewritten as “is configured to be connected” as the examiner believes this makes it clearer that the guidewire actuator and guidewire are meant to be connected.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-11, 16, and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7, line 2 recites the limitation "the hub proximal end".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 2 recites the limitation "the needle lumen".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, line 2 recites the limitation "the hub proximal end".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17, second and third line from the bottom of the claim recites the limitation "the hub proximal end".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al.  (US 2012/0220942; hereinafter “Hall”).
With regards to claim 1, Hall discloses a percutaneous vasculature access device comprising: 
a hub (Fig. 4E, #14) defining a proximal hub end (See examiner annotated Fig. 4E below), a distal hub end (See examiner annotated Fig. 4E below), and a hub lumen (See Fig. 4A-4E and [0019] “The introducer hub 14 and the sheath 16 of the introducer 12 together define a longitudinal bore”) extending from the proximal hub end to the distal hub end (See examiner annotated Fig. 4E below); 
an introducer sheath (Fig. 4E, #16) defining a proximal introducer sheath end (See examiner annotated Fig. 4E below), a distal introducer sheath end (See examiner annotated Fig. 4E below), and an introducer sheath lumen (See Fig. 4A-4E and [0019] “The introducer hub 14 and the sheath 16 of the introducer 12 together define a longitudinal bore”) extending from the proximal introducer sheath end to the distal introducer sheath end (See examiner annotated Fig. 4E below), wherein the proximal introducer sheath end is configured to be connected to the distal hub end (See examiner annotated Fig. 4E below and [0019] “a sheath body (“sheath”) 16 extending distal from the hub”), and wherein the introducer sheath lumen is in communication 
a dilator (Fig. 1A, #20) defining a dilator lumen (See [0020] “the dilator 20 includes a hub 22 and a body 24…the dilator hub 22 and body 24 together define a bore”);
a proximal attachment (Fig. 4E, #40) configured to be connected to the dilator (See Fig. 4E and [0022] “A needle retraction assembly 40…threadably engages with the base portion 22A of the dilator hub 22”), wherein the proximal attachment is configured to be removably connected to the proximal hub end (See Fig. 4A-4E where #40 is removably connected with #14), and wherein the dilator is configured to extend distally from the distal introducer sheath end when the proximal attachment is configured to be removably connected to the proximal hub end (See Fig. 1A where the dilator #20 extends distally from the distal introducer sheath end, see examiner annotated Fig. 4E, when the proximal attachment #40 is configured to be removably connected to the proximal hub end, see examiner annotated Fig. 4E below); 
a needle (Fig. 1A, #30) configured to be movably disposed within the dilator lumen (See [0021] “a hollow needle 30 coaxially disposed within the bore of the dilator 20” and see Fig. 3A-3C for the movement of #30); 
and a needle cap (Fig. 3A, #32) configured to be removably connected to a proximal end of the proximal attachment (See Fig. 3C where #32 is removably connected to a proximal end of the proximal attachment, see examiner annotated Fig. 4E below, and compare with location of #32 in Fig. 3A which shows the removable connection from the proximal end), wherein the needle cap is configured to be connected to the needle (See [0021] “A proximal end 30A of the needle 30 is connected to the needle hub 32 (Figs. 2A, 2B)”) such that movement of the needle 

    PNG
    media_image1.png
    411
    1086
    media_image1.png
    Greyscale

With regards to claim 2, Hall discloses the claimed invention of claim 1, and Hall further discloses that the needle (Fig. 1A, #30) defines a needle lumen (See [0025] “the needle hub 32 further defines a conduit 52 coaxial with the hollow needle 30 so as to be able to pass a guidewire, such as the guidewire 60 shown in FIG. 3A, through the housing 42, needle hub, and needle of the insertion device 10 such that the guidewire extends past the distal tip 30B of the needle” therefore the needle defines a needle lumen) the device further comprising a guidewire (Fig. 3A, #60) configured to be advanced into the needle lumen (See [0025]).
With regards to claim 7, Hall discloses the claimed invention of claim 2, and Hall further discloses that the proximal removal of the proximal attachment (Fig. 4E, #40) from the hub proximal end (See examiner annotated Fig. 4E above) is configured to cause proximal removal of the guidewire and the dilator out of the hub lumen (See Fig. 4E and [0038-0039] “the insertion device 10 including the needle 30 and the needle retraction assembly 40, together with the dilator 20, can be removed, thus separating them from the introducer and leaving the introducer disposed within the vessel…If desired, the guidewire 60 can be left in place within the 
With regards to claim 9, Hall discloses the claimed invention of claim 1, and Hall further discloses a needle hook (See examiner annotated Fig. 2A below)(the examiner is interpreting the structure of the needle hook to be a component, such as a sleeve, sheath, or annular ring with an aperture, that connects the needle to the needle cap) configured to connect the needle to the needle cap (See examiner annotated Fig. 2A below).

    PNG
    media_image2.png
    443
    756
    media_image2.png
    Greyscale

With regards to claim 10, Hall discloses the claimed invention of claim 9, and Hall further discloses that the needle hook (See examiner annotated Fig. 2A above) comprises at least one aperture (See Fig. 2B and [0025] “needle hub 32 further defines a conduit 52 coaxial with the hollow needle 30 so as to be able to pass a guidewire, such as the guidewire 60 shown in FIG. 3A, through the housing 42, needle hub, and needle of the insertion device 10 such that the 
With regards to claim 11, Hall discloses the claimed invention of claim 10, and Hall further discloses that the proximal attachment (Fig. 2A, #40) defines a proximal attachment lumen (See examiner annotated Fig. 2A above) extending from the proximal end of the proximal attachment (See examiner annotated Fig. 2A above) to a distal end of the proximal attachment (See examiner annotated Fig. 2A above), and wherein the needle hook extends from the needle to the needle cap through the proximal attachment lumen (See examiner annotated Fig. 2A below).
With regards to claim 12, Hall discloses the claimed invention of claim 1, and Hall further discloses that the proximal removal of the needle cap (Fig. 3A, #32) is configured to cause proximal removal of the needle (Fig. 3A, #30) out of the hub lumen (See Fig. 4A-4E and [0019] “The introducer hub 14 and the sheath 16 of the introducer 12 together define a longitudinal bore”)(See Fig. 4E and [0038] “FIG. 4E shows that once the introducer 12 has been inserted a sufficient distance into the vessel 64, the insertion device 10 including the needle 30 and the needle retraction assembly 40, together with the dilator 20, can be removed, thus separating them from the introducer and leaving the introducer disposed within the vessel”).
With regards to claim 13, Hall discloses the claimed invention of claim 1, and Hall further discloses that the hub (Fig. 4E, #14) further comprises side attachments (See examiner annotated Fig. 4E below) configured to receive a band or tape to secure the hub and the introducer sheath to a patient (A band or tape to secure the hub and the introducer sheath to a patient is not positively recited and the side attachments disclosed by Hall would be fully capable of receiving a band or tape to secure the hub and the introducer sheath to a patient).

    PNG
    media_image3.png
    414
    748
    media_image3.png
    Greyscale

With regards to claim 16, Hall discloses the claimed invention of claim 1, and Hall further discloses that the proximal removal of the proximal attachment (Fig. 4E, #40) from the hub proximal end (See examiner annotated Fig. 4E above) is configured to be proximal removal of the dilator out of the hub lumen (See Fig. 4A-4E, [0019] “The introducer hub 14 and the sheath 16 of the introducer 12 together define a longitudinal bore”, and [0038] “the insertion device 10 including the needle 30 and the needle retraction assembly 40, together with the dilator 20, can be removed, thus separating them from the introducer and leaving the introducer disposed within the vessel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5-6, 17, 19-20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall. 
With regards to claim 3, Hall discloses the claimed invention of claim 2, however, the embodiment of Hall shown in Figures 1-4E does not disclose a guidewire actuator configured to be connected to the guidewire and configured to cause the guidewire to move longitudinally relative to the needle.
However, the embodiment of Hall shown in Fig. 6 teaches a guidewire actuator (Fig. 6, 148) configured to be connected to the guidewire (Fig. 6, #60) and configured to cause the guidewire to move longitudinally relative to the needle (Fig. 6, #30)(See [0042] “The housing 142 of the needle retraction assembly 140 further includes a handle 148 for selectively advancing the guidewire 60 through the needle 30.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the embodiment of Hall shown in Figures 1-4E with a teaching from another embodiment of Hall shown in Fig. 6 such that the percutaneous vasculature access device of Hall from Figures 1-4E contains a guidewire actuator configured to be connected to the guidewire and configured to cause the guidewire to move longitudinally relative to the needle. One of ordinary skill in the art would have been motivated to make this modification, in order to selectively advance the guidewire through the needle (See [0042] of Hall).
The percutaneous vasculature device of Hall, shown in Figs. 1-4E, modified in view of another embodiment of Hall, shown in Fig. 6, will hereinafter be referred to as the device of Hall.
With regards to claim 5, the device of Hall teaches the claimed invention of claim 3, and Hall further teaches that the guidewire actuator (Fig. 6, #148) is configured to be connected to the guidewire (See Fig. 6) so that movement of the guidewire actuator causes a corresponding movement of the guidewire (See [0042] “selectively advancing the guidewire 60 through the needle 30”).
With regards to claim 6, the device of Hall teaches the claimed invention of claim 3, and Hall further teaches that the guidewire actuator (Fig. 6, #148) comprises a ridged tab (See [0042] “a handle 148”).
 
With regards to claim 17, Hall discloses a percutaneous vasculature access device comprising: 
a hub (Fig. 4E, #defining a proximal hub end (See examiner annotated Fig. 4E below), a distal hub end (See examiner annotated Fig. 4E below), and a hub lumen (See Fig. 4A-4E and [0019] “The introducer hub 14 and the sheath 16 of the introducer 12 together define a longitudinal bore”) extending from the proximal hub end to the distal hub end (See examiner annotated Fig. 4E below); 
an introducer sheath (Fig. 4E, #16) extending from the distal hub end, wherein the introducer sheath defines a proximal introducer sheath end (See examiner annotated Fig. 4E below), a distal introducer sheath end (See examiner annotated Fig. 4E below), and an introducer sheath lumen (See Fig. 4A-4E and [0019] “The introducer hub 14 and the sheath 16 of the introducer 12 together define a longitudinal bore”) extending from the proximal introducer sheath end to the distal introducer sheath end (See examiner annotated Fig. 4E below), wherein the proximal introducer sheath end is configured to be connected to the distal hub end (See 
a dilator (Fig. 1A, #20) defining a dilator lumen (See [0020] “the dilator 20 includes a hub 22 and a body 24…the dilator hub 22 and body 24 together define a bore”); 
a proximal attachment (Fig. 4E, #40) configured to be connected to the dilator (See Fig. 4E and [0022] “A needle retraction assembly 40…threadably engages with the base portion 22A of the dilator hub 22”), wherein the proximal attachment is configured to be removably connected to the proximal hub end (See Fig. 4A-4E where #40 is removably connected with #14), wherein the dilator is configured to extend distally from the distal introducer sheath end when the proximal attachment is configured to be removably connected to the proximal hub end (See Fig. 1A where the dilator #20 extends distally from the distal introducer sheath end, see examiner annotated Fig. 4E, when the proximal attachment #40 is configured to be removably connected to the proximal hub end, see examiner annotated Fig. 4E below); 
a needle (Fig. 1A, #30) configured to be movably disposed within dilator lumen (See [0021] “a hollow needle 30 coaxially disposed within the bore of the dilator 20” and see Fig. 3A-3C for the movement of #30), wherein the needle defines a needle lumen (See [0025] “the needle hub 32 further defines a conduit 52 coaxial with the hollow needle 30 so as to be able to pass a guidewire, such as the guidewire 60 shown in FIG. 3A, through the housing 42, needle hub, and needle of the insertion device 10 such that the guidewire extends past the distal tip 30B of the needle” therefore there is a needle lumen disclosed); 

a guidewire (Fig. 3A, #60) configured to be movably disposed in the needle lumen (See [0025] “the needle hub 32 further defines a conduit 52 coaxial with the hollow needle 30 so as to be able to pass a guidewire, such as the guidewire 60 shown in FIG. 3A, through the housing 42, needle hub, and needle of the insertion device 10 such that the guidewire extends past the distal tip 30B of the needle” therefore there a guidewire movably disposed in a needle lumen is disclosed by Hall).
The embodiment of Hall shown in Figures 1-4E fails to disclose the following:
 a guidewire actuator configured to be connected to the guidewire, wherein movement of the guidewire actuator is configured to cause movement of the guidewire relative to the needle, 
However, the embodiment of Hall shown in Fig. 6 teaches a guidewire actuator (Fig. 6, 148) configured to be connected to the guidewire (Fig. 6, #60) relative to the needle (Fig. 6, #30), and wherein proximal removal of the proximal attachment (Fig. 6, #140) from the hub proximal end (See examiner annotated Fig. 6 below) is configured to cause proximal removal of the dilator and the guidewire out of the hub lumen (The embodiment shown in Fig. 6 has the same structure for the hub lumen and operation for removing the dilator #20 as disclosed in the embodiment shown in Figs. 1-4E therefore see Fig. 4A-4E, [0019] “The introducer hub 14 and the sheath 16 of the introducer 12 together define a longitudinal bore”, and [0038-0039] “the insertion device 10 including the needle 30 and the needle retraction assembly 40, together with the dilator 20, can be removed, thus separating them from the introducer and leaving the introducer disposed within the vessel…If desired, the guidewire 60 can be left in place within the vessel 64 when the insertion device 10 and dilator 20 are removed” the examiner is of the opinion that if desired the guidewire could also be removed with the other components disclosed in [0038] based on the language within the specification” ).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the embodiment of Hall shown in Figures 1-4E with a teaching from another embodiment of Hall shown in Fig. 6 such that the percutaneous vasculature access device of Hall from Figures 1-4E contains guidewire actuator is configured to cause movement of the guidewire relative to the needle, and wherein proximal removal of the proximal attachment from the hub proximal end is configured to cause proximal removal of the dilator and the guidewire out of the hub lumen. One of ordinary skill in the art would have been 
The percutaneous vasculature device of Hall, shown in Figs. 1-4E, modified in view of another embodiment of Hall, shown in Fig. 6, will hereinafter be referred to as the device of Hall.

    PNG
    media_image1.png
    411
    1086
    media_image1.png
    Greyscale

With regards to claim 19, the device of Hall teaches the claimed invention of claim 17, and Hall further teaches that the guidewire actuator (Fig. 6, #148) is configured to be connected to the guidewire (See Fig. 6) so that movement of the guidewire actuator causes a corresponding movement of the guidewire (See [0042] “selectively advancing the guidewire 60 through the needle 30”).
With regards to claim 20, the device of Hall teaches the claimed invention of claim 17, and Hall further teaches that the guidewire actuator (Fig. 6, #148) comprises a thumb tab (See [0042] “a handle 148”).
With regards to claim 22, the device of Hall teaches the claimed invention of claim 17, and Hall further teaches that a needle hook (See examiner annotated Fig. 2A below)(the examiner is interpreting the structure of the needle hook to be a component, such as a sleeve, 

    PNG
    media_image2.png
    443
    756
    media_image2.png
    Greyscale

With regards to claim 23, the device of Hall teaches the claimed invention of claim 22, and Hall further teaches that the needle hook (See examiner annotated Fig. 2A above) comprises at least one aperture (See Fig. 2B and [0025] “needle hub 32 further defines a conduit 52 coaxial with the hollow needle 30 so as to be able to pass a guidewire, such as the guidewire 60 shown in FIG. 3A, through the housing 42, needle hub, and needle of the insertion device 10 such that the guidewire extends past the distal tip 30B of the needle”) fluidically coupled to the needle lumen (See [0025]).
With regards to claim 24, the device of Hall teaches the claimed invention of claim 23, and Hall further teaches that the proximal attachment (Fig. 2A, #40) defines a proximal attachment lumen (See examiner annotated Fig. 2A above) extending from the proximal end of the proximal attachment (See examiner annotated Fig. 2A above) to a distal end of the proximal 
With regards to claim 25, the device of Hall teaches the claimed invention of claim 17, and Hall further teaches that the hub (Fig. 4E, #14) further comprises side attachments (See examiner annotated Fig. 4E below) configured to receive a band or tape to secure the hub and the introducer sheath to a patient (A band or tape to secure the hub and the introducer sheath to a patient is not positively recited and the side attachments disclosed by Hall would be fully capable of receiving a band or tape to secure the hub and the introducer sheath to a patient).

    PNG
    media_image3.png
    414
    748
    media_image3.png
    Greyscale


Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Blanchard et al. (US 2011/0282285; hereinafter “Blanchard”).
With regards to claim 4, the device of Hall teaches the claimed invention of claim 2, and the embodiment of Hall shown in Figure 6 appears to disclose a slot which guidewire actuator (#148) moves longitudinally in the proximal and distal directions in order to selectively advance the guidewire. However, the slot is not explicitly shown in Figure 6 of Hall. Therefore, neither embodiment of Hall discussed, in the rejections above, teaches that the proximal attachment defines a longitudinal slot, the device further comprising a guidewire actuator configured to be connected to the guidewire and configured to move longitudinally in the longitudinal slot relative to the proximal attachment to move the guidewire relative to the needle.
Nonetheless, Blanchard teaches a proximal attachment that (Fig. 7B, #10) defines a longitudinal slot (See examiner annotated Fig. 4A below), the device further comprising a guidewire actuator (Fig. 6A, #28) configured to be connected to a guidewire (Fig. 6B, #22 and [0046] “The guidewire advancement assembly 20 further includes a slide 28 that is slidably attached to the top housing portion 12A. Two tabs 24A of the guidewire lever 24 operably attach to the slide 28 so that selective movement by a user of the slide results in corresponding movement of the lever 24, and by extension, the guidewire 22.”) and configured to move longitudinally in the longitudinal slot (See location of #28 in Figs 1A-1B and compare with location of #28 in Fig. 7A-7B) relative to the proximal attachment to move the guidewire relative to a needle (Fig. 6B, #16)(See Figs. 3A and 4A to see the movement of guidewire #22 as #28 is moved along slot).

    PNG
    media_image4.png
    274
    668
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the device of Hall with the teaching of Blanchard such that the proximal attachment defines a longitudinal slot, the device further comprising a guidewire actuator configured to be connected to the guidewire and configured to move longitudinally in the longitudinal slot relative to the proximal attachment to move the guidewire relative to the needle. One of ordinary skill in the art would have been motivated to make this modification, as the slot would allow for the proximal and/or distal movement of the guidewire actuator, and subsequently the predicted result of selectively advancing the guidewire (See [0045] of Blanchard).  

With regards to claim 18, the device of Hall teaches the claimed invention of claim 17, and the embodiment of Hall shown in Figure 6 appears to teach a slot which guidewire actuator (#148) moves longitudinally in the proximal and distal directions in order to selectively advance the guidewire. However, the slot is not explicitly shown in Figure 6 of Hall. Therefore, neither embodiment of Hall discussed, in the rejections above, teaches that the proximal attachment defines a longitudinal slot, the device further comprising a guidewire actuator configured to be 
Nonetheless, Blanchard teaches a proximal attachment that (Fig. 7B, #10) defines a longitudinal slot (See examiner annotated Fig. 4A below), the device further comprising a guidewire actuator (Fig. 6A, #28) configured to be connected to a guidewire (Fig. 6B, #22 and [0046] “The guidewire advancement assembly 20 further includes a slide 28 that is slidably attached to the top housing portion 12A. Two tabs 24A of the guidewire lever 24 operably attach to the slide 28 so that selective movement by a user of the slide results in corresponding movement of the lever 24, and by extension, the guidewire 22.”) and configured to move longitudinally in the longitudinal slot (See location of #28 in Figs 1A-1B and compare with location of #28 in Fig. 7A-7B) relative to the proximal attachment to move the guidewire relative to a needle (Fig. 6B, #16)(See Figs. 3A and 4A to see the movement of guidewire #22 as #28 is moved along slot).

    PNG
    media_image4.png
    274
    668
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the device of Hall with the teaching of Blanchard such that the proximal attachment defines a longitudinal slot, the device further comprising a .  

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Tal (US 2003/0153874).
With regards to claim 8, Hall discloses the claimed invention of claim 1, but Hall is silent with regards to the dilator being visually translucent or visually transparent.
However, Tal teaches a dilator (Fig. 4, #152) that is visually translucent (See [0034] “dilator 152…are preferably clear, semi-opaque, or translucent”) or visually transparent (See Claim 21 “wherein the dilator is transparent”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the dilator of Hall with the teaching of Tal such that the dilator is visually translucent or transparent. One of ordinary skill in the art would have been motivated to make this modification, because if the dilator is translucent or transparent a physician can see the blood that flows into the dilator, which will indicate to the physician that the needle has punctured a blood vessel (See [0034] of Tal).

With regards to claim 21,
However, Tal teaches a dilator (Fig. 4, #152 or Fig. 5, #184) that is visually translucent (See [0034] “dilator 152…are preferably clear, semi-opaque, or translucent”) or visually transparent (See Claim 21 “wherein the dilator is transparent”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the dilator of Hall with the teaching of Tal such that the dilator is visually translucent or transparent. One of ordinary skill in the art would have been motivated to make this modification, because if the dilator is translucent or transparent a physician can see the blood that flows into the dilator, which will indicate to the physician that the needle has punctured a blood vessel (See [0034] of Tal).

Claims 14 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Chronos et al. (US 2014/0296706; hereinafter “Chronos).
With regards to claim 14, Hall discloses the claimed invention of claim 1, but Hall fails to disclose that the hub further comprises at least one clip feature configured to engage with a hub band clip, wherein the hub band clip is configured to secure the hub and the introducer sheath to a patient. 
However, Chronos teaches a hub (Fig. 8A, #14) further comprises at least one clip feature (Fig. 8A, #38 and [0106] “The anchor mechanism 38 provides for the device to be properly secured at the entry site by use of sutures, adhesive, tape, clips, staples or other restraining means so that the device remains in place as positioned throughout the procedure”) configured to engage with a hub band clip, wherein the hub band clip is configured to secure the hub and a introducer sheath (Fig. 8A, #10) to a patient (The hub band clip is not positively recited, and the 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the hub of Hall such that it comprises at least one clip feature configured to engage with a hub band clip, wherein the hub band clip is configured to secure the hub and the introducer sheath to a patient as taught by Chronos. Hall discloses the claimed invention except with a hub comprising side attachments (see rejection of claim 13) instead of clip features. Chronos shows that clip features is an equivalent structure known in the art for the predicted result of retaining the device in place as positioned throughout a percutaneous procedure. Therefore, because these two restraining means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the side attachments of Hall for the clip features of Chronos.

With regards to claim 26, the device of Hall teaches the claimed invention of claim 17, but Hall fails to teach that the hub further comprises at least one clip feature configured to engage with a hub band clip, wherein the hub band clip is configured to secure the hub and the introducer sheath to a patient. 
However, Chronos teaches a hub (Fig. 8A, #14) further comprises at least one clip feature (Fig. 8A, #38 and [0106] “The anchor mechanism 38 provides for the device to be properly secured at the entry site by use of sutures, adhesive, tape, clips, staples or other restraining means so that the device remains in place as positioned throughout the procedure”) configured to engage with a hub band clip, wherein the hub band clip is configured to secure the hub and a introducer sheath (Fig. 8A, #10) to a patient (The hub band clip is not positively recited, and the 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the hub of Hall such that it comprises at least one clip feature configured to engage with a hub band clip, wherein the hub band clip is configured to secure the hub and the introducer sheath to a patient as taught by Chronos. The device of Hall teaches the claimed invention except with a hub comprising side attachments (see rejection of claim 13) instead of clip features. Chronos shows that clip features is an equivalent structure known in the art for the predicted result of retaining the device in place as positioned throughout a percutaneous procedure. Therefore, because these two restraining means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the side attachments of Hall for the clip features of Chronos.

Claims 15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Zyzelewski et al. (US 2015/0217088; hereinafter “Zyzelewski”).
With regards to claim 15, Hall discloses the claimed invention of claim 1, but Hall fails to disclose that the hub further comprises a side access port. 
However, Zyzelewski teaches a hub (Fig. 1, #11) further comprising a side access port (Fig. 1, #14).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the hub of Hall such that it contains a side access port as taught by Zyzelewski. One of ordinary skill in the art would have been motivated to make this 

With regards to claim 27, the device of Hall teaches the claimed invention of claim 17, but Hall fails to teach that the hub further comprises a side access port. 
However, Zyzelewski teaches a hub (Fig. 1, #11) further comprising a side access port (Fig. 1, #14).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the hub of the device of Hall such that it contains a side access port as taught by Zyzelewski. One of ordinary skill in the art would have been motivated to make this modification, because side access ports are used for injecting fluids into the patient (See [0012] of Zyzelewski).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783